DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 9-22) in the reply filed on 12/30/2021 is acknowledged.
Claim Objections
Claim 21 is objected to because of the following informalities:  Regarding claim 21, the “form” should read – from --. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 20-21, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Appropriate correction is required.
Allowable Subject Matter
Claim(s) 9-19 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   	Regarding claim 9 and its dependent claims, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claim 9. In particular, the prior art of record fails to disclose the micro-bioreactor of claim 9, including first and second pillars each having a cross-sectional tear shape; anda pressure control layer disposed beneath the tissue culture layer, the pressure control layer defining a plurality of channels, each channel underlying a group of the plurality of culture wells, wherein the group is aligned along the channel, wherein the channel has a first width at a first end and tapers progressively to a second width at a second end such that channel width underlying each culture well of the group is different, and wherein each culture well in the group is exposed to a different pressure based on the channel width underlying each culture well, in combination with all the rest of the elements recited in the claim. 	The closest prior art at to the claimed invention is Banes (US 4,789,601). 	Banes discloses a micro-bioreactor comprising	a tissue culture layer defining a plurality of culture wells, each culture well comprising a floor adapted to receive cells thereon (FIGS. 1-3: cell culture plate 10 including a plurality of wells 18, each having a well base 22; col. 5, ll. 3-23), and a pressure control layer disposed beneath the tissue culture layer (FIGS. 4-6: vacuum plenum 40 including a plurality of channels; col. 6, ll. 31-64). Banes, however, fails to disclose wherein each culture chamber includes first and second pillars each having a cross-sectional tear shape, and each channel underlying a group of the plurality of culture wells, wherein the group is aligned along the channel, wherein the channel has a first width at a first end and tapers progressively to a second width at a second end such that channel width underlying each culture well of the group is different, and wherein each culture well in the group is exposed to a different pressure based on the channel width underlying each culture well. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIBAN M HASSAN/Primary Examiner, Art Unit 1799